Exhibit 10.22

STOCK APPRECIATION RIGHTS AGREEMENT

FOR NONEMPLOYEE DIRECTORS

THIS AGREEMENT, made as of                      (the “Grant Date”), between Zep
Inc., a Delaware corporation (the “Company”), and
                                         (the “Grantee”).

WHEREAS, the Company has adopted the Zep Inc. Long-Term Incentive Plan (the
“Plan”) in order to provide additional incentive to certain officers, key
employees and nonemployee directors of the Company and its Subsidiaries; and

WHEREAS, the Grantee performs services as a nonemployee director of the Company;
and

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Stock Appreciation Rights (“SARs”) to the Grantee as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Grant of Option.

1.1 The Company hereby grants to the Grantee,              Stock Appreciation
Rights (the “SARs”), subject to, and in accordance with, the terms and
conditions set forth in this Agreement and the Plan. Each SAR represents the
right to receive an amount payable in Shares as provided in Section 5 below,
equal in value to the excess, if any, on the date of exercise of the SAR of the
Fair Market Value of a Share over the SAR Exercise Price of the SAR. The SARs
granted hereby are free-standing SARs and are not granted in conjunction with an
Option. This grant of SARs is hereinafter sometimes called the “Award.”

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

1.3 The Award is conditioned upon Grantee’s execution of this Agreement. If the
Agreement is not executed by the Grantee, the Award may be canceled by the
Committee.

 

  2. SAR Exercise Price.

The price at which the Grantee shall be entitled to exercise the SARs shall be
             per Share.

 

  3. Duration of Award.

The Award shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”);
provided, however, that the Award may be earlier terminated as provided in
Sections 1.3 and 6 hereof.



--------------------------------------------------------------------------------

  4. Vesting and Exercisability of Award.

The Award shall vest, and may be exercised, with respect to the SARs as set
forth in the Grantee Statement attached hereto and made a part hereof, subject
to earlier termination of the Award as provided in Sections 1.3 and 6 hereof or
in the Plan. The right to exercise the SARs as they become vested shall be
cumulative and shall continue during the Exercise Term unless sooner terminated
as provided herein.

 

  5. Manner of Exercise.

5.1 To exercise the Award, the Grantee must deliver a completed copy of the SAR
Exercise Form, to the address indicated on such Form or such other address
designated by the Committee from time to time. The Award may be exercised in
whole or in part with respect to the vested SARs; provided, however, the
Committee may establish a minimum number of SARs (e.g., 100) for which an Award
may be exercised at a particular time. Upon the exercise of a SAR, the Grantee
shall be entitled to receive an amount, equal to the product of (i) the excess
of the Fair Market Value of one Share on the date of exercise over the SAR
Exercise Price of the applicable SAR, multiplied by (ii) the number of Shares in
respect to which the SAR has been exercised. Except as otherwise determined by
the Committee, the payment shall be made in Shares based upon the Fair Market
Value of a Share on the date of exercise. Fractional Shares shall be settled by
payment in cash based upon the Fair Market Value on such date.

5.2 The Grantee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to any Shares until (i) the SAR shall have been
exercised pursuant to the terms of this Agreement, (ii) the Company shall have
issued and delivered the Shares to the Grantee, and (iii) the Grantee’s name
shall have been entered as a stockholder of record on the books of the Company,
whereupon the Grantee shall have full voting and other ownership rights with
respect to such Shares.

 

  6. Termination of Service.

6.1 In General.

If the service as a director of the Company of the Grantee shall terminate for
any reason, other than for the reasons set forth in Section 6.2 below, the SARs
shall continue to be exercisable (to the extent the SARs were vested and
exercisable on the date of the Grantee’s termination of service) at any time
within three (3) years after the date of such termination of service, but in no
event after the expiration of the Exercise Term.

6.2 Termination of Service Due to Death or Disability; Termination for Cause.

If the Grantee’s termination of service is due to death or Disability, the
following shall apply:

 

  (a) Termination Due To Death. In the event the Grantee dies while serving as a
director, all outstanding unvested SARs shall immediately vest and become
immediately and fully exercisable, and shall remain exercisable at any time
prior to the end of the Exercise Term, or for three (3) years after the date of
death, whichever period is shorter, by such person(s) that have acquired the
Grantee’s rights under such SARs by will or by the laws of descent and
distribution, or, if no such person exists, the Grantee’s estate or
representative of the Grantee’s estate.

 

– 2 –



--------------------------------------------------------------------------------

  (b) Termination by Disability. In the event the service of the Grantee is
terminated by reason of Disability, all outstanding unvested SARs shall
immediately vest and become immediately and fully exercisable as of the date the
Committee determines the Grantee terminated service for Disability and shall
remain exercisable at any time prior to the end of the Exercise Term, or for
three (3) years after the date of termination, whichever period is shorter.

 

  (c) Termination for Cause. In the event the Grantee’s service is terminated
for Cause, the SARs shall immediately terminate in full and no rights hereunder
may be exercised.

 

  7. Effect of Change in Control.

Notwithstanding anything contained to the contrary in this Agreement, in the
event of a Change in Control, all of the SARs shall become immediately and fully
exercisable, and the Committee, in its discretion, may terminate the SARs,
provided that at least 30 days prior to the Change in Control, the Committee
notifies the Grantee that the SARs will be terminated and provides the Grantee,
at the election of the Committee, (i) the right to receive immediately a cash
payment in an amount equal to the difference between the Fair Market Value of
the SARs and the SAR Exercise Price for such SARs computed as of the date of the
Change in Control; (ii) or the right to exercise all SARs (including the SARs
vested as a result of the Change in Control) immediately prior to the Change in
Control.

 

  8. Transferability.

The SARs shall not be transferable other than by will or by the laws of descent
and distribution. During the lifetime of the Grantee, the SARs shall be
exercisable only by the Grantee.

 

  9. No Right to Continued Service.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of services as a
director of the Company.

 

– 3 –



--------------------------------------------------------------------------------

  10. Adjustments.

In the event of a Change in Capitalization, the Committee shall make appropriate
adjustments to the number and class of Shares or other stock or securities
subject to the Award and the SAR Exercise Price for such Shares or other stock
or securities. The Committee’s adjustment shall be made in accordance with the
provisions of Section 4(d) of the Plan and shall be effective and final,
binding, and conclusive for all purposes of the Plan and this Agreement.

 

  11. Director Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

  12. Modification of Agreement.

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing.

 

  13. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  14. Governing Law.

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  15. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon each successor
corporation. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be final, binding, and conclusive upon
the Grantee’s heirs, executors, administrators, and successors.

 

  16. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction, or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding, and conclusive on the Grantee and the Company for all
purposes.

 

– 4 –



--------------------------------------------------------------------------------

ATTEST:     ZEP INC.

 

    By:  

 

    GRANTEE:    

 

 

– 5 –



--------------------------------------------------------------------------------

GRANTEE STATEMENT

 

--------------------------------------------------------------------------------

 

Grant Date:   

 

          SARs Granted:   

 

          Vesting Dates:                     

Vest Date

       

Shares Vesting

    

 

       

 

    

 

       

 

    

 

       

 

Expiration Date:   

 

         

 

– 6 –